Exhibit 99.1 ANNUAL REPORT 2010 MARCH 9, 2011 Information in this annual report is provided as of March 1, 2011, unless otherwise indicated. Certain statements in this annual report are forward-looking. These forward-looking statements are based on certain assumptions and reﬂect our current expectations. As a result, forward-looking statements are subject to a number of risks and uncertainties that could cause actual results or events to differ materially from current expectations. Some of the factors that could cause actual results to differ materially from current expectations are discussed in the “Risk Factors” section of this annual report as well as in materials that we from time to time ﬁle with, or furnish to, the Canadian securities regulatory authorities and the U.S. Securities and Exchange Commission. There is no assurance that any forward-looking statements will materialize. You are cautioned not to place undue reliance on forward-looking statements, which reflect expectations only as of the date of this annual report. Except as may be required by applicable law, we disclaim any intention or obligation to update or revise any forward-looking statements. The following terms in this annual report have the following meanings, unless otherwise indicated: — “Thomson Reuters,” “we,” “us” and “our” each refers to Thomson Reuters Corporation and its consolidated subsidiaries, unless the context otherwise requires; — “Woodbridge” refers to The Woodbridge Company Limited and other companies affiliated with it; and — “$,” “US$” or “dollars” are to U.S. dollars. For information regarding our disclosure requirements under applicable Canadian and U.S. laws and regulations, please see the “Cross Reference Tables” section of this annual report. Information contained on our website or any other websites identiﬁed in this annual report is not part of this annual report. All website addresses listed in this annual report are intended to be inactive, textual references only. The Thomson Reuters logo and our other trademarks, trade names and service names mentioned in this annual report are the property of Thomson Reuters. TABLE OF CONTENTS 2 Business 18 Risk Factors 23 Management’s Discussion and Analysis 74 Consolidated Financial Statements Executive Officers and Directors Additional Information Cross Reference Tables Thomson Reuters Annual Report 2010 1 BUSINESS OVERVIEW We are the leading source of intelligent information for the world’s businesses and professionals, providing customers with competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. Through over 55,000 employees across more than 100 countries, we deliver this must-have insight to the financial, legal, tax and accounting, healthcare,science and media markets, powered by the world’s most trustednews organization. We are organized in two divisions: ● Professional, which consists of our legal, tax and accounting, healthcare and science businesses;and ● Markets, which consists of our financial and media businesses. BUSINESS MODEL AND KEY OPERATING CHARACTERISTICS We serve a wide variety of customers with a single, tested business model. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. The table below describes some of our key operating characteristics. Industry leader ● #1 or #2 in most of the market segments that we serve Balanced and diversified ● Five distinct core customer groups ● Geographical diversity – our revenues in 2010 were 59% from the Americas, 30% from Europe, the Middle East and Africa (EMEA) and 11% from Asia ● Our largest single customer accounts for approximately 1% of revenues Attractive business model ● 86% of our 2010 revenues were recurring ● Strong and consistent cash flow generating abilities Strong technology platforms and valuable content ● Proprietary databases and deeply embedded workflow tools and solutions ● 91% of our 2010 revenues were from information delivered electronically, software and services Reuters acquisition and legacy savings program benefits ● Substantial cost savings from acquisition and operational improvements, which have exceeded initial targets Disciplined financial policies ● Invest to drive long-term growth and returns ● Focus on free cash flow ● Support business objectives with a robust capital strategy Thomson Reuters Annual Report 2010 2 2010 ACCOMPLISHMENTS In 2010, our two key strategic objectives were growth and efficiency. While we are proud of what we accomplished in 2010, we are aware that more remains to be done and we are focused on accelerating the pace of change. Last year, we further integrated our operations, strengthened essential infrastructure and launched major new product platforms. The following table provides information about our progress against last year’s priorities. 2010 Priorities 2010 Progress Growth We returned to revenue growth in the second half of the year. In 2010, we continued investing in growth initiatives and we launched a number of major new product platforms, including: ● WestlawNext, our next generation legal research platform; ● Thomson Reuters Eikon, our new flagship financial information platform which incorporates the innovative Reuters Insider multimedia news service; ● ONESOURCE, our global tax workstation; ● Advantage Suite 5.0, our redesigned, state-of-the-art tools to support healthcare decision making; and ● Thomson Reuters Elektron, an ultra-low latency infrastructure for electronic trading and data distribution. We acquired a number of key foundational assets to support new initiatives. We invested approximately $0.9 billion in the acquisition of companies that included Complinet to support our new Governance, Risk and Compliance (GRC) business; Point Carbon for our Commodities & Energy business; Serengeti, Pangea3, Canada Law Book and Revista dos Tribunais in Legal for Global General Counsel; GeneGo for Life Sciences; and Aegisoft in Sales & Trading. We continued to target rapidly developing economies (RDEs) that we believe will be major contributors to future global growth. Efficiency We made significant progress on a number of efficiency and capability-enhancing initiatives, including: ●
